
	
		I
		111th CONGRESS
		1st Session
		H. R. 2355
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Ms. Richardson (for
			 herself, Mr. Cummings,
			 Mr. Conyers,
			 Mr. Meek of Florida,
			 Mr. McDermott,
			 Ms. Lee of California,
			 Mr. Rohrabacher,
			 Mr. Scott of Virginia, and
			 Mrs. Tauscher) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a National Goods Movement Improvement Fund
		  to provide funding for infrastructure projects that will improve the movement
		  of goods, mitigate environmental damage caused by the movement of goods, and
		  enhance the security of transported goods.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Making Opportunities Via
			 Efficient and More Effective National Transportation Act of
			 2009 or the MOVEMENT Act of 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—National Goods Movement Improvement
					Sec. 101. Findings.
					Sec. 102. Definitions.
					Sec. 103. National Goods Movement Improvement
				Program.
					Sec. 104. Administrative provisions.
					Sec. 105. Reporting requirement.
					Sec. 106. Sunset provision.
					Title II—Funding Provisions
					Sec. 201. National Goods Movement Improvement Fund.
					Sec. 202. Harbor maintenance tax.
				
			INational Goods
			 Movement Improvement
			101.FindingsCongress finds the following:
				(1)The movement of goods is a form of
			 interstate commerce.
				(2)Waterborne
			 containerized shipments of imported products valued at approximately $2
			 trillion entered the United States last year.
				(3)According to the
			 Maritime Administration, 6,867 oceangoing-vessels made 63,804 calls at United
			 States seaports. Of these ports of call, the top 10 seaports handled 88 percent
			 of imported cargo units in 2007.
				(4)According to the
			 Maritime Administration, the average size of vessels calling at United States
			 ports increased by 8 percent over the past 5 years. Containerships were 13
			 percent larger over this period, representing the need to enhance spending on
			 transportation infrastructure to support the increased amounts of trade.
				(5)The number of
			 waterborne containerized shipments of imported products into the United States
			 increased by 33 percent between fiscal years 2000 and 2006, from 23.5 million
			 shipments to 31.3 million shipments.
				(6)The number of
			 waterborne containerized shipments in the United States recently declined on
			 average by approximately 10 percent; however, it is expected that the number of
			 waterborne containerized shipments in the United States will increase by as
			 much as 350 percent by the year 2020.
				(7)The California Air Resources Board, in its
			 2006 Emission Reduction Plan for Ports and Goods Movement, calculated that in
			 California alone port and goods movement pollution contributed to 2,400
			 premature heart-related deaths, 62,000 cases of asthma symptoms, and more than
			 1 million respiratory-related school absences every year.
				(8)According to the
			 National Surface Transportation Policy and Revenue Study Commission, congestion
			 is disrupting household and business activities from coast to coast and
			 extracting a large and expanding penalty on business productivity and the
			 quality of life of American families.
				(9)According to the
			 National Surface Transportation Policy and Revenue Study Commission, Highway
			 Trust Fund revenues since 2003 have fallen by 4 percent a year when adjusted
			 with inflation, representing a drastic decrease in available funding for
			 transportation infrastructure.
				102.DefinitionsIn this title, the following definitions
			 apply:
				(1)Covered
			 portThe term covered
			 port means a seaport or land port of entry in the United States at
			 which taxes are collected under 4461 of the Internal Revenue Code of
			 1986.
				(2)Eligible goods
			 movement improvement projectThe term eligible goods
			 movement improvement project means—
					(A)a project eligible
			 for assistance under title 23, United States Code, that has as its primary
			 purpose improving the movement of goods in interstate commerce, including
			 projects that relieve truck congestion leading into and out of ports and invest
			 in existing transportation technology;
					(B)a project to
			 enhance or expand freight rail service; and
					(C)other projects to
			 improve the movement of goods in interstate commerce as the Secretary
			 determines appropriate, including projects located on the site of a covered
			 port.
					(3)Eligible
			 environmental projectThe term eligible environmental
			 project means a project that mitigates environmental damage to air,
			 water, and soil caused by the movement of goods, including projects that
			 promote diesel engine replacement and the use of clean trucks, cold iron
			 technology, and equipment that reduces smoke stack emissions from vessels at a
			 port.
				(4)Eligible
			 homeland security projectThe term eligible homeland
			 security project means a project to improve cargo inspection,
			 screening, and security training for workers, including projects to educate and
			 train port employees and workers on relevant security issues.
				(5)Eligible
			 projectThe term eligible project means an
			 eligible goods movement improvement project, eligible environmental project, or
			 eligible homeland security project.
				(6)National goods
			 movement improvement fundThe
			 term National Goods Movement Improvement Fund means the fund
			 established under section 9511 of the Internal Revenue Code of 1986.
				(7)National goods
			 movement improvement programThe term National Goods
			 Movement Improvement Program means the grant program authorized by
			 section 103.
				(8)SecretaryThe
			 term Secretary means the Secretary of Transportation.
				(9)StateThe
			 term State means any of the 50 States and the District of
			 Columbia.
				(10)State
			 transportation departmentThe term State transportation
			 department has the meaning such term has under section 101 of title 23,
			 United States Code.
				(11)United
			 StatesThe term United States means the 50 States
			 and the District of Columbia.
				103.National Goods
			 Movement Improvement Program
				(a)General
			 authorityThe Secretary shall carry out a program, to be known as
			 the National Goods Movement Improvement Program, to provide
			 funding in accordance with the requirements of this section for eligible
			 projects using amounts appropriated out of the National Goods Movement
			 Improvement Fund.
				(b)Administrative
			 expensesThe Secretary shall
			 pay the administrative costs of the Secretary under this section using amounts
			 made available to the Secretary under section 9511(c)(2) of the Internal
			 Revenue Code of 1986, as added by this Act.
				(c)Apportionment of
			 funds
					(1)In
			 generalOn October 1 of a fiscal year, the Secretary shall
			 apportion the funds (other than the administrative expenses referred to in
			 subsection (b)) appropriated out of the National Goods Movement Improvement
			 Fund for the fiscal year to carry out this section among those States
			 containing one or more covered ports, in the form of grants, in the ratio
			 that—
						(A)the aggregate amount of funds deposited in
			 the National Goods Movement Improvement Fund during the preceding fiscal year
			 that is attributable to covered ports in each such State; bears to
						(B)the aggregate
			 amount of funds deposited in the National Goods Movement Improvement Fund
			 during the preceding fiscal year that is attributable to covered ports in all
			 such States.
						(2)Availability of
			 amounts to State transportation departmentsAmounts apportioned
			 to a State under this subsection shall be made available to its State
			 transportation department. Such amounts may not be transferred, loaned, or
			 deferred to any other entity for any other purpose.
					(3)Eligible
			 projectsA State transportation department shall obligate funds
			 apportioned to the State under this subsection only for eligible projects that
			 have been approved by the Secretary in accordance with such procedures as the
			 Secretary may require.
					(d)Allocations of
			 apportioned funds
					(1)Allocation among
			 covered portsA State transportation department shall allocate
			 funds apportioned to the State under subsection (c) for a fiscal year among the
			 covered ports located in the State, which generate revenue for the National
			 Goods Movement Improvement Fund, in the ratio that—
						(A)the aggregate amount of funds deposited in
			 the National Goods Movement Improvement Fund during the preceding fiscal year
			 that is attributable to each covered port in the State; bears to
						(B)the aggregate
			 amount of funds deposited in the National Goods Movement Improvement Fund
			 during the preceding fiscal year that is attributable to all covered ports in
			 the State.
						(2)Allocation among
			 types of projectsOf the amounts allocated to a covered port
			 under paragraph (1) for a fiscal year—
						(A)90 percent shall
			 be available only for eligible goods movement improvement projects;
						(B)7 percent shall be
			 available only for eligible environmental projects; and
						(C)3 percent shall be
			 available only for eligible homeland security projects.
						(e)Project
			 selection
					(1)In
			 generalAmounts allocated by a State department of transportation
			 to a covered port under subsection (d) shall be distributed by the State
			 department of transportation to projects that—
						(A)are selected by
			 the State department of transportation in consultation with the owner or
			 operator of the covered port and any applicable regional planning commission;
			 and
						(B)except as provided by paragraph (3), are
			 physically located, in whole or in part, on the site of the covered port or
			 within a 40-mile radius of such a site.
						(2)Project selection
			 guidelines
						(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish guidelines for the selection of
			 projects for grant funding under this section.
						(B)Availability of
			 guidelinesThe Secretary shall make the guidelines established
			 under this paragraph available to State departments of transportation, owners
			 and operators of covered ports, owners and operators of railroads, and
			 applicable regional planning commissions.
						(C)Minimum
			 requirementsIn establishing the guidelines under this
			 subsection, the Secretary shall ensure that the State department of
			 transportation receiving grant funding under this title can demonstrate—
							(i)a
			 financial need for the use of Federal funding for the project; and
							(ii)a
			 clear and definable purpose for the project, including how the project will
			 promote one or more of the goals of—
								(I)improving highway,
			 rail, and port goods movement;
								(II)mitigating environmental damage to air,
			 water, and soil caused by the movement of goods and promoting the use of clean
			 trucks or diesel replacement; and
								(III)improving cargo inspection, screening, and
			 security training for workers, including projects to educate and train port
			 employees and workers on relevant security issues.
								(D)Projects
			 accomplishing multiple goalsIn establishing the guidelines under
			 this paragraph, the Secretary shall ensure the selection of projects that
			 accomplish the maximum number of goals described in subparagraph
			 (C)(ii).
						(E)Planning
			 requirementsIn establishing
			 the guidelines under this paragraph, the Secretary shall ensure that—
							(i)eligible goods
			 movement improvement projects are selected in accordance with applicable
			 metropolitan, regional, and statewide planning processes, including sections
			 134 and 135 of title 23, United States Code; and
							(ii)all
			 attempts are made by State departments of transportation receiving grant
			 funding under this title to include regional and State transportation
			 organizations in the selection process.
							(3)Exception to
			 project location requirementThe Secretary may waive the application of
			 paragraph (1)(B) with respect to not to exceed 10 percent to the funds
			 allocated to a covered port for a fiscal year under subsection (d)(1)
			 if—
						(A)the State, in
			 consultation with the owner or operator of the covered port and the appropriate
			 planning commission, submits an application for the waiver, at such time and in
			 such form as the Secretary may require;
						(B)any project
			 constructed pursuant to the waiver—
							(i)is located within a
			 goods movement chain that originates or ends at the covered port;
							(ii)is
			 designed to accomplish multiple goals described in paragraph (2)(C)(ii);
			 and
							(iii)is
			 physically located, in whole or in part, within a 150-mile radius of the
			 covered port.
							(4)Reporting
			 requirementThe Secretary shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Public Works and the Environment of the Senate a written notice of
			 each waiver issued under paragraph (3), including an explanation of the reasons
			 for granting the waiver.
					(f)Project
			 implementationA State
			 transportation department may carry out an eligible project using grant funds
			 made available under this title either directly or by entering into appropriate
			 arrangements with owners and operators of covered ports, owners and operators
			 of railroads, and other entities.
				(g)Freight impact
			 studyThe Secretary shall require each State receiving funds
			 under this section to provide to the Secretary, on an annual basis, data on the
			 amount of cargo transported through the State by a seaport or inland
			 port.
				104.Administrative
			 provisions
				(a)Date available
			 for obligationAuthorizations
			 from the National Goods Movement Improvement Fund shall be available for
			 obligation on the date of their apportionment or on October 1 of the fiscal
			 year for which they are authorized, whichever occurs first.
				(b)Period of
			 availabilityFunds apportioned to a State for a project shall
			 remain available for obligation for such purpose for a period of 2 years after
			 the last day of the fiscal year for which the funds are authorized. Any funds
			 so apportioned that remain unobligated at the end of such period shall be
			 reallocated among the covered States at the discretion of the Secretary.
				(c)Grants as
			 contractual obligationsA grant for a project under this title
			 that is approved by the Secretary is a contractual obligation of the Government
			 to pay the Federal share of the cost of the project.
				(d)Construction
			 standardsA project to be
			 carried out with assistance under this title that is for a highway that is on a
			 Federal-aid system (as such terms are defined in section 101 of title 23,
			 United States Code) shall be constructed to the same standards that would apply
			 if such project was being carried out with assistance under chapter 1 of title
			 23, United States Code.
				(e)Prevailing rate
			 of wageSection 113 of title
			 23, United States Code, shall apply to a project being carried out with
			 assistance provided under this title in the same manner and to the same extent
			 as such section would apply if such project was being carried out with
			 assistance provided under chapter 1 of title 23, United States Code.
				(f)Federal
			 share
					(1)In
			 generalThe Federal share of the cost of a project for which a
			 grant is made under this title shall be 90 percent.
					(2)Non-Federal
			 shareThe non-Federal share of the cost of a project for which a
			 grant is made under this title may not be provided from Federal funds made
			 available under any other law (including funds from the Highway Trust
			 Fund).
					(3)Waivers
						(A)In
			 generalIf the Secretary determines that a project is a
			 collaboration between multiple counties and multiple regional planning
			 commissions and has a national significance in promoting goods movement, the
			 Secretary may waive the requirement for payment of the non-Federal share of the
			 cost of the project under this subsection.
						(B)Written
			 justificationsBefore issuing a waiver for a project under
			 subparagraph (A), the Secretary shall submit to Congress a written
			 justification for the waiver, including—
							(i)a description of
			 the project, including its location and cost; and
							(ii)a description of
			 the national impact the project will have in the United States on enhancing the
			 efficiency of the movement of goods, mitigating environmental damage caused by
			 the movement of goods and enhancing the security of the movement of
			 goods.
							(C)LimitationThe Secretary may issue waivers under
			 subparagraph (A) with respect to not to exceed 20 percent to the grant funds
			 made available in a fiscal year under this title.
						(g)ProhibitionNo
			 funds made available under this section may be used by a grant recipient to
			 conduct a study related to a future project.
				(h)Use of existing
			 and proven technologyAll
			 attempts should be made to use existing and proven technology when carrying out
			 eligible projects under this title.
				105.Reporting
			 requirement
				(a)Report to
			 CongressNot later than
			 December 31, 2011, and annually thereafter during the term of the National
			 Goods Movement Improvement Program (in this section referred to as the
			 program), the Secretary shall submit to Congress a report on
			 projects submitted, projects approved for funding, and the results of the
			 program, including the effects of the program on mitigating the environmental
			 damage caused by the movement of goods and enhancing the security of the
			 movement of goods.
				(b)ContentsThe
			 report to be submitted under subsection (a) shall include, at a minimum—
					(1)a description of the impact that the
			 program has had in the United States on enhancing the efficiency of goods
			 movement;
					(2)a list identifying each project selected
			 for funding under the program during the prior fiscal year and the amount of
			 funding provided under this title for the project;
					(3)a
			 list identifying any projects that were submitted to receive funding but were
			 denied;
					(4)a
			 description of the impact, if any, that the program has had on the cost of
			 imported consumer goods in the United States;
					(5)an assessment of
			 the current condition of the National Goods Movement Improvement Fund;
					(6)the results of a
			 study, to be conducted by the Secretary using data obtained under section
			 103(g), detailing the amount of cargo that is transported through each State by
			 a seaport or inland port;
					(7)recommendations
			 regarding the potential for expansion or other changes to the program,
			 including adjustments to the harbor maintenance tax to ensure that the tax is
			 producing sufficient funding for the program; and
					(8)recommendations
			 regarding whether the program should be reauthorized by Congress and, if so,
			 whether the harbor maintenance tax should be increased or decreased to support
			 infrastructure spending.
					(c)ConsultationIn
			 developing the report to be submitted under subsection (a), the Secretary shall
			 consult with the Secretary of Commerce, the Secretary of Homeland Security, and
			 the Administrator of the Environmental Protection Agency.
				106.Sunset
			 provisionThe authority of the
			 Secretary to make grants under this title shall continue in effect until
			 October 1, 2019.
			IIFunding
			 Provisions
			201.National Goods
			 Movement Improvement Fund
				(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 (relating to the trust fund
			 code) is amended by adding at the end thereof the following new section:
					
						9511.National Goods
				Movement Improvement Fund
							(a)Creation of
				fundThere is hereby
				established in the Treasury of the United States a fund to be known as the
				National Goods Movement Improvement Fund, consisting of such
				amounts as may be—
								(1)appropriated to the National Goods Movement
				Improvement Fund as provided in this section, or
								(2)credited to the National Goods Movement
				Improvement Fund as provided in section 9602(b).
								(b)Transfer to
				National Goods Movement Improvement Fund of amounts equivalent to certain
				taxesThere are hereby
				appropriated to the National Goods Movement Improvement Fund amounts equivalent
				to 71.43 percent of the taxes received in the Treasury under section 4461
				(relating to harbor maintenance tax).
							(c)Expenditures
				from National Goods Movement Improvement FundAmounts in the
				National Goods Movement Improvement Fund shall be available to the Secretary of
				Transportation, as provided in advance in appropriations Acts, for fiscal years
				beginning after the second September 30th after the date of the enactment of
				the Making Opportunities Via Efficient and
				More Effective National Transportation Act of 2009—
								(1)for making expenditures to carry out
				section 103 of such Act, and
								(2)for the payment of all expenses of
				administration incurred for any fiscal year by the Secretary of Transportation
				related to the administration of the program established by section 103 of such
				Act, and by the Department of the Treasury, the Army Corps of Engineers, and
				the Department of Commerce related to the administration of the tax imposed
				under section 4461(a)(2), but not in excess of an amount equal to one percent
				of the total balance of the fund on the last day of the preceding fiscal year
				or $10,000,000, whichever is
				less.
								.
				(b)Clerical
			 amendmentThe table of sections for such subchapter A is amended
			 by adding at the end thereof the following:
					
						
							Sec. 9511. National Goods Movement Improvement
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				202.Harbor
			 maintenance tax
				(a)Imposition of
			 taxSection 4461 of the
			 Internal Revenue Code of 1986 is amended to read as follows.
					
						4461.Imposition of
				tax
							(a)General
				ruleThere is hereby imposed
				a tax on—
								(1)any port use,
				and
								(2)commercial cargo
				entering the customs territory of the United States other than by port use
				following foreign port use.
								(b)Amount of
				tax
								(1)Port
				useThe amount of the tax
				imposed by subsection (a)(1) shall be an amount equal to 0.4375 percent of the
				value of the commercial cargo involved.
								(2)Commercial cargo
				entering the United States following foreign port useThe amount
				of the tax imposed by subsection (a)(2) shall be an amount equal to 0.3125
				percent of the value of the commercial cargo involved.
								(c)Liability and
				time of imposition of tax
								(1)LiabilityThe
				tax imposed by subsection (a) shall be paid by the importer of the cargo with
				respect to which tax is imposed under subsection (a).
								(2)Time of
				imposition
									(A)Port
				useExcept as provided by regulations, the tax imposed by
				subsection (a)(1) shall be imposed at the time of unloading.
									(B)Commercial cargo
				entering the United States following foreign port useExcept as
				provided by regulations, the tax imposed by subsection (a)(2) shall be imposed
				at the time the commercial cargo enters the customs territory of the United
				States.
									.
				
				(b)DefinitionsSubsection
			 (a) of section 4462 of such Code is amended by adding at the end thereof the
			 following:
					
						(6)Foreign port
				useThe term “foreign port
				use” means the unloading of commercial cargo from a commercial vessel at a
				foreign port.
						(7)Foreign
				portThe term “foreign port” means any channel or harbor (or
				component thereof) in Mexico or Canada, which—
							(A)is not an inland
				waterway, and
							(B)is open to public
				navigation.
							.
				(c)ExceptionsSubsection
			 (g) of section 4462 of such Code is amended by adding at the end the following
			 new paragraph:
					
						(4)Goods
				originating in Canada or MexicoNo tax shall be imposed under section
				4461(a)(2) on any good, commodity, or product which originated in Canada or
				Mexico.
						.
				(d)Reduction of tax
			 in cases of port use subject to State or local feesSection 4462
			 of such Code is amended—
					(1)by redesignating
			 subsection (i) as subsection (j); and
					(2)by inserting after
			 subsection (h) the following:
						
							(i)Port use subject
				to State or local fees
								(1)Reduction of
				taxThe Secretary may reduce the amount of the tax imposed for
				port use at an individual port under section 4461(a)(1) if—
									(A)the port use is
				subject to a State or local fee, and
									(B)the revenues from
				the State or local fee are reserved for projects and activities to improve the
				movement of commercial cargo in commerce, as determined by the Secretary in
				consultation with the Secretary of Transportation.
									(2)Amount of
				reductionThe amount of a
				reduction under paragraph (1) shall be lessor of—
									(A)the amount of the
				State or local fee involved, and
									(B)an amount equal to
				10 percent of the tax that would otherwise apply to the port use under section
				4461(a)(1).
									.
					(e)Conforming
			 amendments relating to Harbor Maintenance Trust Fund
					(1)Transfer to
			 Harbor Maintenance Trust Fund of amounts equivalent to certain
			 taxesSection 9505(b) of such
			 Code is amended by striking amounts equivalent to the taxes
			 received and inserting amounts equivalent to 28.57 percent of
			 the taxes received.
					(2)Expenditures from
			 Harbor Maintenance Trust Fund for administrative expensesSection
			 9505(c)(3) of such Code is amended by striking subchapter A of chapter
			 36 (relating to harbor maintenance tax) and inserting the tax
			 imposed under section 4461(a)(1) .
					(f)Guidelines for
			 carrying out reduction in taxNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Treasury shall establish
			 guidelines for the approval or denial of a reduction in tax under section
			 4462(i) of the Internal Revenue Code of 1986 (as added by this section). Such
			 guidelines shall include procedures for States seeking such reduction to inform
			 the Secretary of Transportation in writing of their request for a
			 reduction.
				(g)Effective
			 dateThe amendments made by this section shall apply to port use
			 and commercial cargo entering the United States on or after on the 90th day
			 after the date of the enactment of this Act.
				
